 

KANNALIFE, Inc.

2019 EQUITY INCENTIVE PLAN

Termination Date: August 14, 2029

1.      General.

(a)               Purposes. The purposes of the Plan are as follows:

(i)                 To provide additional incentive for selected Employees,
Directors and Consultants to further the growth, development and financial
success of the Company by providing a means by which such persons can personally
benefit through the ownership of capital stock of the Company; and

(ii)              To enable the Company to secure and retain key Employees,
Directors and Consultants considered important to the long-term success of the
Company by offering such persons an opportunity to own capital stock of the
Company.

(b)              Eligible Stock Award Recipients. The persons eligible to
receive Stock Awards under the Plan are the Employees, Directors and Consultants
of the Company and its Affiliates.

(c)               Available Stock Awards. The following Stock Awards are
available under the Plan: (i) Incentive Stock Options; (ii) Nonstatutory Stock
Options; (iii) Restricted Stock awards, (iv) Restricted Stock Units; (v) Stock
Bonus awards; and (vi) Performance-Based Awards.

2.      Definitions.

(a)               “Administrator” means the entity that conducts the general
administration of the Plan as provided herein. The term “Administrator” shall
refer to the Board unless the Board has delegated administration to a Committee
as provided in Article 3.

(b)              “Affiliate” means:

(i)                 with respect to Incentive Stock Options, any “parent
corporation” or “subsidiary corporation” of the Company, whether now existing or
hereafter created or acquired, as those terms are defined in Sections 424(e) and
424(f) of the Code, respectively; and

(ii)              with respect to Stock Awards other than Incentive Stock
Options, any entity described in paragraph (a) of this Section 2(b), plus any
other corporation, limited liability company, partnership or joint venture,
whether now existing or hereafter created or acquired, with respect to which the
Company beneficially owns more than fifty percent (50%) of: (1) the total
combined voting power of all outstanding voting securities or (2) the capital or
profits interests of a limited liability company, partnership or joint venture.

(c)               “Award Shares” means the shares of Common Stock of the Company
issued or issuable pursuant to a Stock Award, including Option Shares issued or
issuable pursuant to an Option.

 1 

 



(d)              “Board” means the Board of Directors of the Company.

(e)               “Change in Control” shall mean:

(i)                 The direct or indirect sale or transfer, in a single
transaction or a series of related transactions, by the stockholders of the
Company of voting securities, in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction or series of
transactions hold, as a result of holding Company securities prior to such
transaction, in the aggregate, securities possessing less than fifty percent
(50%) of the total combined voting power all outstanding voting securities of
the Company or of the acquiring entity immediately after such transaction or
series of related transactions;

(ii)              A merger or consolidation in which the Company is not the
surviving entity, except for a transaction in which the holders of the
outstanding voting securities of the Company immediately prior to such merger or
consolidation hold as a result of holding Company securities prior to such
transaction, in the aggregate, securities possessing more than fifty percent
(50%) of the total combined voting power of all outstanding voting securities of
the surviving entity (or the parent of the surviving entity) immediately after
such merger or consolidation;

(iii)            A reverse merger in which the Company is the surviving entity
but in which the holders of the outstanding voting securities of the Company
immediately prior to such merger hold as a result of holding Company securities
prior to such transaction, in the aggregate, securities possessing less than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the Company or of the acquiring entity immediately after such
merger;

(iv)             The sale, transfer or other disposition (in one transaction or
a series of related transactions) of all or substantially all of the assets of
the Company, except for a transaction in which the holders of the outstanding
voting securities of the Company immediately prior to such transaction(s)
receive as a distribution with respect to securities of the Company, in the
aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the acquiring
entity immediately after such transaction(s); or

(v)               Any time individuals who, on the date this Plan is adopted by
the Board, are members of the Board (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the members of the Board; provided,
however, that if the appointment or election (or nomination for election) of any
new Board member was approved or recommended by a majority vote of the members
of the Incumbent Board then still in office, such new member shall, for purposes
of this Plan, be considered as a member of the Incumbent Board.

(f)                “Code” means the Internal Revenue Code of 1986, as amended.

(g)               “Committee” means a committee appointed by the Board in
accordance with Section 3(c).

(h)              “Common Stock” means the shares of common stock of the Company.

 2 

 



(i)                 “Company” means Kannalife, Inc., a Delaware corporation.

(j)                 “Consultant” means any consultant or adviser if:

(a)                The consultant or adviser renders bona fide services to the
Company or any Affiliate;

(b)               The services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and

(i)                 The consultant or adviser is a natural person who has
contracted directly with the Company or any Affiliate to render such services.

(k)              “Covered Employee” means an Employee who is, or is likely to
become, a “covered employee” within the meaning of Section 162(m)(3) of the
Code.

(l)                 “Director” means a member of the Board.

(m)            “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code and as interpreted by the Administrator in each
case.

(n)              “Effective Date” shall have the meaning given in Section 18
herein.

(o)               “Employee” means a regular employee of the Company or an
Affiliate, including an Officer or Director, who is treated as an employee in
the personnel records of the Company or an Affiliate, but not individuals who
are classified by the Company or an Affiliate as: (i) leased from or otherwise
employed by a third party, (ii) independent contractors, or (iii) intermittent
or temporary workers. The Company’s or an Affiliate’s classification of an
individual as an “Employee” (or as not an “Employee”) for purposes of this Plan
shall not be altered retroactively even if that classification is changed
retroactively for another purpose as a result of an audit, litigation or
otherwise. Neither service as a Director nor receipt of a director’s fee shall
be sufficient to make a Director an “Employee.”

(p)              “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

(q)              “Fair Market Value” means, as of any date, the value of the
Common Stock of the Company determined as follows:

(i)                 If the Common Stock is then listed or admitted to trading on
a Nasdaq market system or a stock exchange which reports closing sale prices,
the Fair Market Value shall be the closing sale price on the date of valuation
on such Nasdaq market system or principal stock exchange on which the Common
Stock is then listed or admitted to trading, or, if no closing sale price is
quoted on such day, then the Fair Market Value shall be the closing sale price
of the Common Stock on such Nasdaq market system or such exchange on the next
preceding day for which a closing sale price is reported;

 3 

 



(ii)              If the Common Stock is not then listed or admitted to trading
on a Nasdaq market system or a stock exchange which reports closing sale prices,
the Fair Market Value shall be the average of the closing bid and asked prices
of the Common Stock in the over-the-counter market on the date of valuation; or

(iii)            If neither (i) nor (ii) is applicable as of the date of
valuation, then the Fair Market Value shall be determined by the Administrator
in good faith using any reasonable method of valuation, which determination
shall be conclusive and binding on all interested parties.

(r)               “Incentive Stock Option” means an Option intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code and
the regulations promulgated thereunder.

(s)                “Non-Employee Director” means a member of the Board who
qualifies as a “Non-Employee Director” as defined in Rule 16b-3(b)(3) of the
Exchange Act, or any successor rule.

(t)                “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.

(u)              “Officer” means any person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

(v)               “Option” means a stock option granted pursuant to the Plan.

(w)             “Option Agreement” means a written or electronic agreement
between the Company and an Optionee evidencing the terms and conditions of an
individual Option grant. Each Option Agreement shall be subject to the terms and
conditions of the Plan and any rules and regulations adopted by the
Administrator and incorporated therein.

(x)               “Optionee” means the Participant to whom an Option is granted
or, if applicable, such other person who holds an outstanding Option.

(y)               “Option Shares” means the shares of Common Stock of the
Company issued or issuable pursuant to the exercise of an Option.

(z)               “Outside Director” means a Director who either (i) is not a
current employee of the Company or an “affiliated corporation” (within the
meaning of Treasury Regulations promulgated under Section 162(m) of the Code),
is not a former employee of the Company or an “affiliated corporation” who
receives compensation for prior services (other than benefits under a
tax-qualified retirement plan) during the taxable year, has not been an officer
of the Company or an “affiliated corporation”, and does not receive remuneration
from the Company or an “affiliated corporation,” either directly or indirectly,
in any capacity other than as a Director or (ii) is otherwise considered an
“outside director” for purposes of Section 162(m) of the Code.

 4 

 



(aa)           “Participant” means an Optionee or any other person to whom a
Stock Award is granted pursuant to the Plan or, if applicable, such other person
who holds an outstanding Stock Award.

(bb)          “Performance-Based Award” means a Stock Award granted to selected
Covered Employees pursuant to Article 7, but which is subject to the terms and
conditions set forth in Article 8.

(cc)            “Performance Criteria” means the criteria that the Administrator
selects for purposes of establishing the Performance Goal or Performance Goals
for a Participant for a Performance Period. The Performance Criteria that will
be used to establish Performance Goals are limited to the following: net
earnings (either before or after interest, taxes, depreciation and
amortization), sales or revenue, net income (either before or after taxes),
operating earnings, cash flow (including, but not limited to, operating cash
flow and free cash flow), return on net assets, return on stockholders’ equity,
return on sales, gross or net profit margin, working capital, earnings per share
and price per share of Common Stock, the achievement of certain milestones,
customer retention rates, licensing, partnership or other strategic
transactions, obtaining a specified level of financing for the Company, as
determined by the Administrator, including the issuance of securities, or the
achievement of one or more corporate, divisional or individual scientific or
inventive measures. Any of the criteria identified above may be measured either
in absolute terms or as compared to any incremental increase or as compared to
results of a peer group. The Administrator shall, within the time prescribed by
Section 162(m) of the Code, define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period for such Participant.

(dd)          “Performance Goals” means, for a Performance Period, the goals
established in writing by the Administrator for the Performance Period based
upon the Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a Subsidiary,
division or other operational unit, or an individual. The Administrator, in its
discretion, may, within the time prescribed by Section 162(m) of the Code,
adjust or modify the calculation of Performance Goals for such Performance
Period in order to prevent the dilution or enlargement of the rights of
Participants (i) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event, or development, or (ii) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions.

(ee)            “Performance Period” means the one or more periods of time,
which may be of varying and overlapping durations, as the Administrator may
select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to, and the
payment of, a Performance-Based Award.

(ff)              “Plan” means this 2019 Equity Incentive Plan.

 5 

 



(gg)           “Qualified Performance-Based Compensation” means any compensation
that is intended to qualify as “qualified performance-based compensation” as
described in Section 162(m)(4)(C) of the Code

(hh)          “Restricted Stock” means Common Stock awarded to a Participant
pursuant to Section 7(b) that is subject to certain restrictions and may be
subject to risk of forfeiture or repurchase.

(ii)              “Restricted Stock Award Agreement” means a written or
electronic agreement between the Company and a Participant evidencing the terms
and conditions of a Restricted Stock award. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan and any rules
and regulations adopted by the Administrator and incorporated therein.

(jj)              “Restricted Stock Unit” means a right to receive a share of
Common Stock during specified time periods granted pursuant to Section 7(c).

(kk)          “Securities Act” means the Securities Act of 1933, as amended.

(ll)              “Stock Award” means any right granted under the Plan,
including an Option, a right to acquire Restricted Stock, a Restricted Stock
Unit, a Stock Bonus or a Performance-Based Award.

(mm)      “Stock Award Agreement” means any written or electronic agreement,
including an Option Agreement, Stock Bonus Agreement, or Restricted Stock Award
Agreement, between the Company and a holder of a Stock Award evidencing the
terms and conditions of an individual Stock Award grant. Each Stock Award
Agreement shall be subject to the terms and conditions of the Plan and any
additional rules and regulations adopted by the Administrator and incorporated
therein.

(nn)          “Stock Bonus” means a payment in the form of shares of Common
Stock, or as part of any bonus, deferred compensation or other arrangement, made
in lieu of all or any portion of the compensation, granted pursuant to Section
7(a).

(oo)           “Stock Bonus Agreement” means a written or electronic agreement
between the Company and a Participant evidencing the terms and conditions of a
Stock Bonus. Each Stock Bonus Agreement shall be subject to the terms and
conditions of the Plan and any rules and regulations adopted by the
Administrator and incorporated therein.

(pp)          “Ten Percent Stockholder” means a person who owns (or is deemed to
own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of any of its Affiliates.

(qq)          “Termination of Service” means:

 6 

 



(i)                 With respect to Stock Awards granted to a Participant in his
or her capacity as an Employee, the time when the employer-employee relationship
between the Participant and the Company (or an Affiliate) is terminated for any
reason, including, without limitation a termination by resignation, discharge,
death or retirement;

(ii)              With respect to Stock Awards granted to a Participant in his
or her capacity as a Director, the time when the Participant ceases to be a
Director for any reason, including without limitation a cessation by
resignation, removal, failure to be reelected, death or retirement, but
excluding cessations where there is a simultaneous or continuing employment of
the former Director by the Company (or an Affiliate) and the Administrator
expressly deems such cessation not to be a Termination of Service;

(iii)            With respect to Stock Awards granted to a Participant in his or
her capacity as a Consultant, the time when the contractual relationship between
the Participant and the Company (or an Affiliate) is terminated for any reason;
and

(iv)             With respect to Stock Awards granted to a Participant in his or
her capacity as an Employee, Director or Consultant of an Affiliate, when such
entity ceases to qualify as an Affiliate under this Plan, unless earlier
terminated as set forth above.

Notwithstanding anything to the contrary herein set forth, a change in status
from an Employee to a Consultant or from a Consultant to an Employee shall not
constitute a Termination of Service for the purposes hereof, if and to the
extent so determined by the Administrator. The Administrator, in its sole and
absolute discretion, shall determine the effect of all other matters and issues
relating to a Termination of Service.

3.      Administration.

(a)               Administration by Board. The Plan shall be administered by the
Administrator unless and until the Board delegates administration to a Committee
or an Officer, as provided in Section 3(c) below.

(b)              Powers of the Administrator. The Administrator shall have the
power, except as otherwise provided herein:

(i)                 To determine from time to time (A) which of the persons
eligible under the Plan shall be granted Stock Awards; (B) when and how the
Stock Awards shall be granted; (C) what type or combination of types of Stock
Awards will be granted; (D) the terms and conditions of each Stock Award granted
(which need not be identical), including, without limitation, the
transferability or repurchase of such Stock Awards or Award Shares issuable
thereunder, as applicable, and the circumstances under which Stock Awards become
exercisable or vested or are forfeited or expire, which terms may but need not
be conditioned upon the passage of time, continued employment, the satisfaction
of performance criteria, the occurrence of certain events, or other factors; and
(E) the number of Award Shares subject to a Stock Award that shall be granted to
a Participant.

(ii)              To construe and interpret the Plan and Stock Awards granted
under it, and to make exceptions to any such provisions in good faith and for
the benefit of the Company, and to establish, amend and revoke rules and
regulations for the Plan’s administration. The Administrator, in the exercise of
its power, may correct any defect, omission or inconsistency in the Plan or in
any Stock Award Agreement in a manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective.

 7 

 



(iii)            To settle all controversies regarding the Plan and Stock Awards
granted under it.

(iv)             To accelerate the time at which a Stock Award may first be
exercised or the time during which a Stock Award or any part thereof will vest
in accordance with the Plan, notwithstanding the provisions in the Stock Award
stating the time at which it may first be exercised or the time during which it
will vest.

(v)               To suspend or terminate the Plan at any time. Suspension or
termination of the Plan shall not impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the written consent of the
affected Participant.

(vi)             To submit any amendment to the Plan for stockholder approval.

(vii)          To amend the Plan in any respect the Administrator deems
necessary or advisable to provide Participants with the maximum benefits
provided or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options or to bring the Plan
or Incentive Stock Options granted under it into compliance therewith.

(viii)        To amend the terms of any one or more Stock Awards, including, but
not limited to, amendments to provide terms more favorable than previously
provided in the Stock Award Agreement, subject to any specified limits in the
Plan that are not subject to Administrator discretion; provided, however, that
the rights under any Stock Award shall not be impaired by any such amendment
unless (a) the Company requests the consent of the affected Participant, and (b)
such Participant consents in writing. Notwithstanding the foregoing, subject to
the limitations of applicable law, if any, and without the affected
Participant’s consent, the Administrator may amend the terms of any one or more
Stock Awards if necessary to maintain the qualified status of the Stock Award as
an Incentive Stock Option or to bring the Stock Award into compliance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder.

(ix)             To amend the Plan as provided in Section 16.

(x)               To prescribe and amend the terms of the agreements or other
documents evidencing Stock Awards made under this Plan (which need not be
identical).

(xi)             To place such restrictions on the sale or other disposition of
Award Shares as may be deemed appropriate by the Administrator.

(xii)          To determine whether, and the extent to which, adjustments are
required pursuant to Section 11.

(xiii)        Generally, to exercise such powers and to perform such acts as the
Administrator deems necessary or expedient to promote the best interests of the
Company.

 8 

 



(c)               Delegation to a Committee.

(i)                 General. The Board may delegate administration of the Plan
to a committee of the Board composed of not fewer than two (2) members (the
“Committee”). If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board (and references in the Plan to the Administrator shall
thereafter be deemed to be references to the Committee), subject, however, to
such resolutions, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board. The Board may abolish the Committee at
any time and revest in the Board the administration of the Plan. Appointment of
Committee members shall be effective upon acceptance of appointment. In its sole
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Administrator under the Plan except with respect to
matters which under Rule 16b-3 under the Exchange Act or Section 162(m) of the
Code, or any regulations or rules issued thereunder, are required to be
determined in the sole discretion of the Committee. Committee members may resign
at any time by delivering written notice to the Board. Vacancies in the
Committee may only be filled by the Board.

(ii)              Section 162(m) and Rule 16b-3 Compliance.  In the discretion
of the Board, the Committee may consist solely of two or more Outside Directors,
in accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3 of the Exchange Act.  In
addition, the Board or the Committee, in its discretion, may (1) delegate to a
committee of one or more members of the Board who need not be Outside Directors
the authority to grant Stock Awards to eligible persons who are either (a) not
then Covered Employees and are not expected to be Covered Employees at the time
of recognition of income resulting from such Stock Award, or (b) not persons
with respect to whom the Company wishes to comply with Section 162(m) of the
Code, and/or (2) delegate to a committee of one or more members of the Board who
need not be Non-Employee Directors the authority to grant Stock Awards to
eligible persons who are not then subject to Section 16 of the Exchange Act.

(d)               Delegation to an Officer.  The board may delegate to one or
more Officers of the Company the authority to do one or both of the following: 
(i) designate Officers and Employees of the Company or any of its Affiliates to
be recipients of Stock Awards and (ii) determine the number of shares of Common
Stock to be subject to such Stock Awards granted to such Officers and Employees
of the Company; provided, however, that the Board resolutions regarding such
delegation shall specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself.  Notwithstanding anything to the
contrary in this Section 3(d), the Board may not delegate to an Officer
authority to determine the Fair Market Value of the Common Stock.

(e)               Effect of Change in Status. The Administrator shall have the
absolute discretion to determine the effect upon a Stock Award, and upon an
individual’s status as an Employee, Consultant or Director under the Plan,
including whether a Participant shall be deemed to have experienced a
Termination of Service or other change in status, and upon the vesting,
expiration or forfeiture of a Stock Award or Award Shares issuable in respect
thereof, in the case of (i) a Termination of Service for cause, (ii) any leave
of absence approved by the Company or an Affiliate, (iii) any transfer between
the Company and any Affiliate or between any Affiliates, (iii) any change in the
Participant’s status from an Employee to a Consultant or member of the
Administrator of Directors, or vice versa, and (v) any Employee who becomes
employed by any partnership, joint venture, corporation or other entity not
meeting the requirements of an Affiliate.

 9 

 



(f)                Determinations of the Administrator. All decisions,
determinations and interpretations by the Administrator regarding this Plan
shall be final and binding on all Participants or other persons claiming rights
under the Plan or any Stock Award. The Administrator shall consider such factors
as it deems relevant to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any Director, Officer or Employee of the Company and such attorneys, consultants
and accountants as it may select. A Participant or other holder of a Stock Award
may contest a decision or action by the Administrator with respect to such
person or Stock Award only on the grounds that such decision or action was
arbitrary or capricious or was unlawful, and any review of such decision or
action shall be limited to determining whether the Administrator’s decision or
action was arbitrary or capricious or was unlawful.

(g)               Arbitration. Any dispute or claim concerning any Stock Awards
granted (or not granted) pursuant to the Plan or any disputes or claims relating
to or arising out of the Plan shall be fully, finally and exclusively resolved
by binding and confidential arbitration conducted pursuant to the rules of
Judicial Arbitration and Mediation Services, Inc. (“JAMS”) in the County of San
Diego, California. In addition to any other relief, the arbitrator may award to
the prevailing party recovery of its attorneys’ fees and costs. By accepting a
Stock Award, Participants and the Company waive their respective rights to have
any such disputes or claims tried by a judge or jury.

4.      Shares Subject to the Plan; Overall Limitation.

(a)               Shares Subject to the Plan. Subject to the provisions of
Section 11 relating to adjustments upon changes in stock, the Award Shares that
may be issued pursuant to Stock Awards shall not exceed in the aggregate Seven
Million Five Hundred Thousand (7,500,000) shares of the Company’s Common Stock.
Of such amount, One Million Five Hundred Thousand (7,500,000) Award Shares may
be issued pursuant to Incentive Stock Options. In the event that (a) all or any
portion of any Stock Award granted or offered under the Plan can no longer under
any circumstances be exercised or otherwise become vested, or (b) any Award
Shares are reacquired by the Company which were initially the subject of a Stock
Award Agreement, the Award Shares allocable to the unexercised or unvested
portion of such Stock Award, or the Award Shares so reacquired, shall again be
available for grant or issuance under the Plan.

(b)              Individual Participant Limitations. Notwithstanding any
provision in the Plan to the contrary, and subject to Article 11 below, the
maximum number of shares of Common Stock with respect to one or more Stock
Awards that may be granted to any one Participant during any calendar year shall
be Two Million Five Hundred Thousand (2,500,000).

 10 

 



5.      Eligibility.

(a)               General. Incentive Stock Options may be granted only to
Employees; all other Stock Awards may be granted only to Employees, Directors
and Consultants. In the event a Participant is both an Employee and a Director,
or a Participant is both a Director and a Consultant, the Stock Award Agreement
shall specify the capacity in which the Participant is granted the Stock Award;
provided, however, if the Stock Award Agreement is silent as to such capacity,
the Stock Award shall be deemed to be granted to the Participant as an Employee
or as a Consultant, as applicable.

(b)              Ten Percent Stockholders. A Ten Percent Stockholder shall not
be granted an Incentive Stock Option unless the exercise price of such Option is
at least one hundred ten percent (110%) of the Fair Market Value of the Common
Stock at the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.

6.      Option Agreement Provisions.

Each Option shall be granted pursuant to a written Option Agreement, signed by
an Officer of the Company and by the Optionee, which shall be in such form and
shall contain such terms and conditions as the Administrator shall deem
appropriate. The provisions of separate Option Agreements need not be identical,
but each Option Agreement shall include (through incorporation of the provisions
hereof by reference in the Option Agreement or otherwise) the substance of each
of the following provisions (except to the extent that any such provision
indicates it is permissible rather than mandatory):

(a)               Term. No Incentive Stock Option shall be exercisable after the
expiration of ten (10) years from the date of its grant or such shorter period
specified in the Option Agreement; provided, however, that an Incentive Stock
Option granted to a Ten Percent Stockholder shall be subject to the provisions
of Section 5(b).

(b)              Exercise Price of an Option. Subject to the provisions of
Section 5(b) regarding Incentive Stock Options granted to Ten Percent
Stockholders, the exercise price of each Incentive Stock Option shall be not
less than the Fair Market Value of the Common Stock subject to the Option on the
date the Option is granted. The Administrator shall determine the exercise price
of each Nonstatutory Stock Option. Notwithstanding the foregoing, an Incentive
Stock Option may be granted with an exercise price lower than one hundred
percent (100%) of the Fair Market Value of the Common Stock subject to the
Option if such Incentive Stock Option is granted pursuant to an assumption of or
substitution for another option in a manner consistent with the provisions of
Section 424(a) of the Code.

(c)               Consideration. The purchase price of Common Stock acquired
pursuant to the exercise of an Option shall be paid, to the extent permitted by
applicable law and as determined by the Administrator in its sole discretion, by
any combination of the methods of payment set forth below. The Administrator
shall have the authority to grant Options that do not permit all of the
following methods of payment (or otherwise restrict the ability to use certain
methods) and to grant Options that require the consent of the Company to utilize
a particular method of payment. The methods of payment permitted by this Section
6(c) are:

 11 

 



(i)                 by cash or check;

(ii)              pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Administrator that, prior to the issuance of
Common Stock, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;

(iii)            by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock;

(iv)             by a “net exercise” arrangement pursuant to which the Company
will reduce the number of shares of Common Stock issued upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from the Participant to the extent of any remaining
balance of the aggregate exercise price not satisfied by such reduction in the
number of whole shares to be issued; provided, further, however, that shares of
Common Stock will no longer be outstanding under an Option and will not be
exercisable thereafter to the extent that (A) shares are used to pay the
exercise price pursuant to the “net exercise,” (B) shares are delivered to the
Participant as a result of such exercise, and (C) shares are withheld to satisfy
tax withholding obligations; or

(v)               in any other form of legal consideration that may be
acceptable to the Administrator.

(d)              Transferability. The following restrictions on the
transferability of Options shall apply:

(i)                 Restrictions on Transfer. An Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Optionee only by the Optionee;
provided, however, that the Administrator may, in its sole discretion, permit
transfer of the Option to a revocable trust. Notwithstanding the foregoing,
however, an Incentive Stock Option shall not be transferable other than by will
or the laws of descent and distribution, and shall be exercisable only by the
Optionee during the Optionee’s lifetime, except as otherwise permitted by the
Administrator and by Sections 421, 422 and 424 of the Code and the regulations
and other guidance thereunder.

(ii)              Domestic Relations Orders. Notwithstanding the foregoing, an
Option may be transferred pursuant to a domestic relations order; provided,
however, that if an Option is an Incentive Stock Option, such Option shall be
deemed to be a Nonstatutory Stock Option as a result of such transfer.

(iii)            Beneficiary Designation. Notwithstanding the foregoing, the
Optionee may, by delivering written notice to the Company, in a form provided by
or otherwise satisfactory to the Company, designate a third party who, in the
event of the death of the Optionee, shall thereafter be the beneficiary of an
Option with the right to exercise the Option and receive the Common Stock or
other consideration resulting from an Option exercise. In the absence of such a
designation, the executor or administrator of the Optionee’s estate shall be
entitled to exercise the Option and receive the Common Stock or other
consideration resulting from an Option exercise.

 12 

 



(e)               Vesting. Each Option shall vest and become exercisable in one
or more installments, at such time or times and subject to such conditions,
including without limitation the achievement of specified performance goals or
objectives established with respect to one or more performance criteria, as
shall be determined by the Administrator.

(f)                Termination of Service. In the event of the Termination of
Service of an Optionee for any reason (other than for “Cause,” as defined in an
Option Agreement, or upon the Optionee’s death or Disability), the Optionee may
exercise his or her Option, but only within such period of time as is set forth
in the Option Agreement (and in no event later than the expiration of the term
of such Option as set forth in the Option Agreement). In the case of an
Incentive Stock Option, such exercise period provided in the Option Agreement
shall not exceed three (3) months from the date of termination.

(g)               Disability of Optionee. In the event of a Termination of
Service of an Optionee as a result of the Optionee’s Disability, the Optionee
may exercise his or her Option within the period specified in the Option
Agreement (in no event to exceed twelve (12) months from the date of such
termination in the case of an Incentive Stock Option), and only to the extent
that the Optionee was entitled to exercise the Option at the date of such
termination (but in no event later than the expiration of the term of such
Option as set forth in the Option Agreement).

(h)              Death of Optionee. In the event that (i) an Optionee’s
Termination of Service occurs as a result of the Optionee’s death, or (ii) an
Optionee dies within the period (if any) specified in the Option Agreement after
the Optionee’s Termination of Service for a reason other than death, then,
notwithstanding Section 6(f) above, the Option may be exercised (to the extent
the Optionee was entitled to exercise such Option as of the date of death) by
the Optionee’s estate, by a person who acquired the right to exercise the Option
by bequest or inheritance or by a person designated to exercise the option upon
the Optionee’s death, but only within the period ending on the earlier of (i)
the date that is twelve (12) months after the date of Termination of Service, or
(ii) the expiration of the term of such Option as set forth in the Option
Agreement.

(i)                 Termination for Cause. In the event of the Termination of
Service of an Optionee for Cause, except as otherwise determined by the
Administrator in the specific situation, all Options granted to such Optionee
shall expire as set forth in the Option Agreement.

(j)                Extension of Termination Date. An Optionee’s Option Agreement
may provide that if the exercise of the Option following an Optionee’s
Termination of Service (other than for Cause or upon the Optionee’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of a period of three (3) months after the termination of the
Optionee’s Continuous Service during which the exercise of the Option would not
be in violation of such registration requirements, or (ii) the expiration of the
term of the Option as set forth in the Option Agreement.

 13 

 



(k)              Non-Exempt Employees. Unless otherwise determined by the
Administrator of Directors, no Option granted to an Employee that is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, shall be first exercisable for any shares of Common Stock until at
least six months following the date of grant of the Option. The foregoing
provision is intended to operate so that any income derived by a non-exempt
employee in connection with the exercise or vesting of an Option will be exempt
from his or her regular rate of pay.

(l)                 Early Exercise. The Option may, but need not, include a
provision whereby the Optionee may elect at any time prior to a Termination of
Service to exercise the Option as to any part or all of the Option Shares prior
to the full vesting of the Option. Any unvested Option Shares so purchased may
be subject to an unvested share repurchase option in favor of the Company or to
any other restriction the Administrator determines to be appropriate.

7.                  Provisions of Stock Awards Other Than Options.

(a)               Stock Bonus Awards. Stock Bonus awards shall be made pursuant
to Stock Bonus Agreements in such form and containing such terms and conditions
as the Administrator shall deem appropriate. The terms and conditions of Stock
Bonus Agreements may change from time to time, and the terms and conditions of
separate Stock Bonus Agreements need not be identical, but each Stock Bonus
Agreement shall include (through incorporation of provisions hereof by reference
in the agreement or otherwise) the substance of each of the following provisions
(except to the extent that any such provision indicates it is permissible rather
than mandatory):

(i)                 Consideration. A Stock Bonus may be awarded in consideration
for past services actually rendered to the Company or an Affiliate for its
benefit, provided that the Participant remains eligible to receive Stock Awards
hereunder at the time of the award.

(ii)              Vesting. Award Shares issued pursuant to a Stock Bonus
Agreement may, but need not, be subject to a share repurchase option in favor of
the Company in accordance with a vesting schedule to be determined by the
Administrator.

(iii)            Termination of Service. In the event of a Termination of
Service, the Company may reacquire any or all of the Award Shares held by the
Participant which have or have not vested as of the date of termination under
the terms of the Stock Bonus Agreement.

(iv)             Transferability. Unless otherwise determined by the
Administrator, rights to acquire Award Shares under the Stock Bonus Agreement
shall not be transferable except by will or by the laws of descent and
distribution, or, to the extent permitted by the Administrator, to a revocable
trust.

(b)              Restricted Stock Awards. Each Restricted Stock award shall be
made pursuant to a Restricted Stock Award Agreement in such form and containing
such terms and conditions as the Administrator shall deem appropriate. The terms
and conditions of the Restricted Stock Award Agreements may change from time to
time, and the terms and conditions of separate Restricted Stock Award Agreements
need not be identical, but each Restricted Stock Award Agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions (except to the
extent that any such provision indicates it is permissible rather than
mandatory):

 14 

 



(i)                 Purchase Price. The purchase price under each Restricted
Stock Award Agreement shall be such amount as the Administrator shall determine
and designate in such Restricted Stock Award Agreement, including no
consideration or such minimum consideration as may be required by applicable
law.

(ii)              Consideration. The purchase price of Common Stock acquired
pursuant to the Restricted Stock Award Agreement, if any, shall be paid either:
(a) in cash at the time of purchase; (b) at the discretion of the Administrator,
according to a deferred payment or other similar arrangement with the
Participant; or (c) in any other form of legal consideration that may be
acceptable to the Administrator in its discretion.

(iii)            Vesting. Award Shares acquired under the Restricted Stock Award
Agreement may, but need not, be subject to a share repurchase option in favor of
the Company in accordance with a vesting schedule to be determined by the
Administrator.

(iv)             Termination of Service. In the event of a Participant’s
Termination of Service, the Company may repurchase or otherwise reacquire any or
all of the Award Shares held by the Participant which have or have not vested as
of the date of termination under the terms of the Restricted Stock Award
Agreement.

(v)               Transferability. Unless otherwise determined by the
Administrator, rights to acquire Award Shares under the Restricted Stock Award
Agreement shall not be transferable except by will, by the laws of descent and
distribution, or, to the extent permitted by the Administrator, to a revocable
trust.

(c)               Restricted Stock Units. The Administrator is authorized to
make Awards of Restricted Stock Units to any Participant selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator. At the time of grant, the Administrator shall
specify the date or dates on which the Restricted Stock Units shall become fully
vested and nonforfeitable, and may specify such conditions to vesting as it
deems appropriate. Alternatively, Restricted Stock Units may become fully vested
and nonforfeitable pursuant to the satisfaction of one or more Performance Goals
or other specific performance goals as the Administrator determines to be
appropriate at the time of the grant of the Restricted Stock Units or
thereafter, in each case on a specified date or dates or over any period or
periods determined by the Administrator. At the time of grant, the Administrator
shall specify the maturity date applicable to each grant of Restricted Stock
Units which shall be no earlier than the vesting date or dates of the Award and
may be determined at the election of the Participant to whom the Award is
granted. On the maturity date, the Company shall transfer to the Participant one
unrestricted, fully transferable share of Stock for each Restricted Stock Unit
that is vested and scheduled to be distributed on such date and not previously
forfeited. The Administrator shall specify the purchase price, if any, to be
paid by the Participant to the Company for such shares of Stock. All Restricted
Stock Unit awards shall be subject to such additional terms and conditions as
determined by the Administrator and shall be evidenced by a written Stock Award
Agreement.

 15 

 



8.                  Performance-Based Awards.

(a)               Purpose. The purpose of this Article 8 is to provide the
Administrator the ability to qualify Stock Awards other than Options as
Qualified Performance-Based Compensation. If the Administrator, in its
discretion, decides to grant a Performance-Based Award to a Covered Employee,
the provisions of this Article 8 shall control over any contrary provision
contained in Article 7; provided, however, that the Administrator may in its
discretion grant Stock Awards to Covered Employees that are based on Performance
Criteria or Performance Goals but that do not satisfy the requirements of this
Article 8.

(b)              Applicability. This Article 8 shall apply only to those Covered
Employees selected by the Administrator to receive Performance-Based Awards. The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period. Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.

(c)               Procedures with Respect to Performance-Based Awards. To the
extent necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Article 7 which may be granted to one or more Covered Employees,
no later than ninety (90) days following the commencement of any fiscal year in
question or any other designated fiscal period or period of service (or such
other time as may be required or permitted by Section 162(m) of the Code), the
Administrator shall, in writing, (a) designate one or more Covered Employees,
(b) select the Performance Criteria applicable to the Performance Period, (c)
establish the Performance Goals, and amounts of such Awards, as applicable,
which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period. Following the completion of each Performance Period,
the Administrator shall certify in writing whether the applicable Performance
Goals have been achieved for such Performance Period. In determining the amount
earned by a Covered Employee, the Administrator shall have the right to reduce
or eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Administrator may
deem relevant to the assessment of individual or corporate performance for the
Performance Period.

(d)              Payment of Performance-Based Awards. Unless otherwise provided
in the applicable Stock Award Agreement, a Participant must be employed by the
Company or a Parent or Subsidiary on the day a Performance-Based Award for such
Performance Period is paid to the Participant. Furthermore, a Participant shall
be eligible to receive payment pursuant to a Performance-Based Award for a
Performance Period only if the Performance Goals for such period are achieved.

(e)               Additional Limitations. Notwithstanding any other provision of
the Plan, any Award which is granted to a Covered Employee and is intended to
constitute Qualified Performance-Based Compensation shall be subject to any
additional limitations set forth in Section 162(m) of the Code (including any
amendment to Section 162(m) of the Code) or any regulations or rulings issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m)(4)(C) of the Code,
and the Plan shall be deemed amended to the extent necessary to conform to such
requirements.

 16 

 



9.                  Covenants of the Company.

(a)               Availability of Shares. During the terms of the Stock Awards,
the Company shall keep available at all times the number of shares of Common
Stock required to satisfy such Stock Awards.

(b)              Compliance with Laws and Regulations. This Plan, the grant and
exercise of Stock Awards thereunder, and the obligation of the Company to sell,
issue or deliver Award Shares under such Stock Awards, shall be subject to all
applicable federal, state and local laws, rules and regulations and to such
approvals by any governmental or regulatory agency as may be required. The
Company shall not be required to register in a Participant’s name or deliver any
Award Shares prior to the completion of any registration or qualification of
such Shares under any federal, state or local law or any ruling or regulation of
any government body which the Administrator shall determine to be necessary or
advisable. To the extent the Company is unable to or the Administrator deems it
infeasible to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Company’s counsel to be necessary or advisable
for the lawful issuance and sale of any Award Shares hereunder, the Company
shall be relieved of any liability with respect to the failure to issue or sell
such Award Shares as to which such requisite authority shall not have been
obtained. No Option shall be exercisable and no Award Shares shall be issued
and/or transferable under any other Stock Award unless a registration statement
with respect to the Award Shares underlying such Stock Award is effective and
current or the Company has determined that such registration is unnecessary.

10.              Use of Proceeds.

Proceeds from the sale of Award Shares shall constitute general funds of the
Company and shall be used for general operating capital of the Company.

11.              Adjustments Upon Change in Common Stock.

If any change is made in the Common Stock subject to the Plan or subject to any
Stock Award without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reclassification, stock
dividend, dividend in property other than cash, stock split, reverse stock
split, liquidating dividend, exchange of shares, change in corporate structure
or other distribution of the Company’s equity securities), the Plan and all
outstanding Stock Awards will be appropriately adjusted in the class and maximum
number of shares subject to the Plan and the class and number of shares and
price per share of Common Stock subject to outstanding Stock Awards. Such
adjustment shall be made by the Administrator, the determination of which shall
be final, binding and conclusive.

12.              Adjustments Upon Change in Control.

 17 

 



(a)               The Administrator shall have the discretion to provide in each
Stock Award Agreement the terms and conditions that relate to (i) vesting of
such Stock Award in the event of a Change in Control, and (ii) assumption of
such Stock Award Agreements or issuance of comparable securities under an
incentive program in the event of a Change in Control. The aforementioned terms
and conditions may vary in each Stock Award Agreement.

(b)              If the terms of an outstanding Option Agreement provide for
accelerated vesting in the event of a Change in Control, or to the extent that
an Option is vested and not yet exercised, the Administrator in its discretion
may provide, in connection with the Change in Control transaction, for the
purchase or exchange of each Option for an amount of cash or other property
having a value equal to the difference (or “spread”) between: (x) the value of
the cash or other property that the Optionee would have received pursuant to the
Change in Control transaction in exchange for the vested Option Shares issuable
upon exercise of the Option had the Option been exercised immediately prior to
the Change in Control, and (y) the aggregate exercise price of the vested Option
Shares. If in such case the aggregate exercise price of the vested Option Shares
is greater than or equal to the value of the cash or other property that the
Optionee would have received pursuant to the Change in Control transaction in
exchange for the vested Option Shares had the Option been exercised immediately
prior to the Change in Control, then the Option shall be cancelled and Optionee
shall receive no payment for such Option Shares. Upon such purchase, exchange or
cancellation, the Option shall be terminated and Optionee shall have no further
rights with respect to such Option.

(c)               Outstanding Options shall terminate and cease to be
exercisable upon consummation of a Change in Control except to the extent that
the Options are assumed by the successor entity (or parent thereof) pursuant to
the terms of the Change in Control transaction.

13.              Acceleration of Exercisability and Vesting.

The Administrator shall have the power to accelerate the time at which any or
all Stock Awards may first be exercised or the time during which any or all
Stock Awards or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in any Stock Award stating the time at which it
may first be exercised or the time during which it will vest. By approval of the
Plan, the Company’s stockholders consent to any such accelerations in the
Administrator’s sole discretion.

14.              Dissolution or Liquidation.

In the event of a dissolution or liquidation of the Company, then all
outstanding Stock Awards shall terminate immediately prior to such event.

15.              Miscellaneous.

(a)               Stockholder Rights. Neither a Participant nor any person to
whom a Stock Award is transferred shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any Award Shares unless and
until such person has satisfied all requirements for exercise of the Stock Award
pursuant to its terms and the Company has duly issued a stock certificate for
such Award Shares.

 18 

 



(b)              No Employment or Other Service Rights. Nothing in the Plan or
any Stock Award Agreement shall confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Stock Award was granted or shall affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without Cause; (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate; or (iii)
the service of a Director pursuant to the Bylaws or Certificate of Incorporation
of the Company or an Affiliate, and any applicable provisions of the corporate
law of the state in which the Company or the Affiliate is incorporated, as the
case may be.

(c)               Incentive Stock Option $100,000 Limitation. To the extent that
the aggregate Fair Market Value (determined at the time of grant) of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any Optionee during any calendar year (under all plans of the
Company and any Affiliates) exceeds One Hundred Thousand Dollars ($100,000), the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) shall be treated as Nonstatutory Stock Options,
notwithstanding any contrary provision of the applicable Option Agreement(s).

(d)              Withholding Obligations. The Company may, in its sole
discretion, satisfy any federal, state or local tax withholding obligation
relating to a Stock Award by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to the Participant by the
Company) or by a combination of such means: (i) causing the Participant to
tender a cash payment; (ii)  withholding shares of Common Stock from the shares
of Common Stock issued or otherwise issuable to the Participant in connection
with the Stock Award, provided that no shares of Common Stock are withheld with
a value exceeding the minimum amount of tax required to be withheld by law (or
such lower amount as may be necessary to avoid classification of the Stock Award
as a liability); or (iii) by such other method as may be set forth in the Stock
Award Agreement.

(e)               Compliance with Section 409A of the Code. To the extent
applicable, the Plan and Stock Award Agreements shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued or amended after the
Effective Date (as defined in Section 18 below). Notwithstanding any provision
of the Plan or Stock Award to the contrary, in the event that following the
Effective Date the Administrator determines that any Stock Award may be subject
to Section 409A of the Code and related Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
Effective Date), the Administrator may adopt such amendments to the Plan and the
applicable Stock Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate to (i) exempt the Stock Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Stock Award; or (ii) comply with the requirements of Section 409A of the Code
and Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued or amended after the Effective Date.

 19 

 



16.              Amendment of the Plan.

(a)               In General. The Administrator at any time, and from time to
time, may amend the Plan. However, no amendment shall be effective unless
approved by the stockholders of the Company within twelve (12) months before or
after the adoption of the amendment where the amendment will:

(i)                 Increase the number of shares reserved for Stock Awards
under the Plan, except as provided in Section 11 relating to adjustments upon
changes in Common Stock;

(ii)              Modify the requirements as to eligibility for participation in
the Plan (to the extent such modification requires stockholder approval in order
for the Plan to satisfy the requirements of Section 422 of the Code); or

(iii)            Modify the Plan in any other way if such modification requires
stockholder approval in order for the Plan to satisfy the requirements of
Section 422 of the Code.

(b)              Amendment to Maximize Benefits. It is expressly contemplated
that the Administrator may amend the Plan in any respect the Administrator deems
necessary or advisable to provide Participants with the maximum benefits
provided or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options and/or to bring the
Plan and/or Incentive Stock Options granted under the Plan into compliance
therewith.

(c)               No Impairment. The rights and obligations under any Stock
Award granted before any amendment of the Plan shall not be altered or impaired
by such amendment unless the Company requests the consent of the person to whom
the Stock Award was granted and such person consents in writing; provided,
however, that notwithstanding anything to the contrary in this Section 16 or
elsewhere in this Plan, no such consent shall be required with respect to any
amendment or alteration if the Administrator determines in its sole discretion
that such amendment or alteration either (i) is required or advisable in order
for the Company, the Plan or the Stock Award to satisfy or conform to any law or
regulation or to meet the requirements of any accounting standard, or (ii) is
not reasonably likely to significantly diminish the benefits provided under such
Award, or that any such diminishment has been adequately compensated.

17.              Termination or Suspension of the Plan.

(a)               Termination or Suspension. The Board may suspend or terminate
the Plan at any time. Unless sooner terminated, the Plan shall terminate on
August 14, 2029 (which shall be within ten (10) years from the date the Plan is
adopted by the Board or approved by the stockholders of the Company, whichever
is earlier), and no Stock Awards may be granted under the Plan while the Plan is
suspended or after it is terminated, but Stock Awards and Stock Award Agreements
then outstanding shall continue in effect in accordance with their respective
terms.

(b)              No Impairment. Rights and obligations under any Stock Award
granted while the Plan is in effect shall not be altered or impaired by
suspension or termination of the Plan, except as otherwise provided herein or
with the consent of the person to whom the Stock Award was granted.

 20 

 



18.              Effective Date of Plan.

The Plan became effective on August 14, 2019, which is the date that the Plan
was originally adopted by the Board (the “Effective Date”).

19.              Non-Exclusivity of the Plan

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as either may deem desirable, including, without limitation, the
granting of stock options or restricted stock otherwise than under this Plan,
and such arrangements may be either generally applicable or applicable only in
specific cases.

20.              Liability of the Company.

The Company and the members of the Board shall not be liable to a Participant or
any other persons as to: (a) the non-issuance or non-transfer, or any delay of
issuance or transfer, of any Award Shares which results from the inability of
the Company to comply with, or to obtain, or from any delay in obtaining from
any regulatory body having jurisdiction, all requisite authority to issue or
transfer Award Shares if counsel for the Company deems such authority reasonably
necessary for lawful issuance or transfer of any such shares and, in furtherance
thereof, appropriate legends may be placed on the stock certificates evidencing
Award Shares to reflect such transfer restrictions; and (b) any tax consequence
expected, but not realized, by any Participant or other person due to the
receipt, exercise or settlement of any Option or other Stock Award granted
hereunder.

21.              Choice of Law.

The laws of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

 21 

 



 

 

 

 

 

 

 

 

 

 

 

 

====================================================================

 

 

 

2019 EQUITY INCENTIVE PLAN

 

OF

 

Kannalife, Inc.

 

 

 

 

====================================================================

 

 

 

 

 

 

 

 22 

 

1.   General. 1 2.   Definitions. 1 3.   Administration. 7 4.   Shares Subject
to the Plan; Overall Limitation. 10 5.   Eligibility. 11 6.   Option Agreement
Provisions. 11 7.   Provisions of Stock Awards Other Than Options. 14
8.   Performance-Based Awards. 16 9.   Covenants of the Company. 17 10.   Use of
Proceeds. 17 11.   Adjustments Upon Change in Common Stock. 17 12.   Adjustments
Upon Change in Control. 17 13.   Acceleration of Exercisability and Vesting. 18
14.   Dissolution or Liquidation. 18 15.   Miscellaneous. 18 16.   Amendment of
the Plan. 20 17.   Termination or Suspension of the Plan. 20 18.   Effective
Date of Plan. 21 19.   Non-Exclusivity of the Plan 21 20.   Liability of the
Company. 21 21.   Choice of Law. 21



 



 23 

 

 

Stock Option Agreement

(Incentive Stock Option or Nonstatutory Stock Option)

Kannalife, Inc. 2019 Equity Incentive Plan

Effective as of August 14, 2019

Pursuant to the Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement (“Option Agreement”), Kannalife, Inc., a Delaware corporation (the
“Company”) has granted to Optionee an option under its 2019 Equity Incentive
Plan (the “Plan”), to purchase the number of shares of the Company’s Common
Stock indicated in Optionee’s Grant Notice, at the exercise price indicated in
such Grant Notice. This Option Agreement is incorporated by reference into and
made a part of the Grant Notice. Whenever capitalized terms are used in this
Option Agreement, they shall have the meaning specified (i) in the Plan, (ii) in
the relevant Grant Notice, or (iii) below, unless the context clearly indicates
to the contrary.

The details of the Option granted to Optionee are as follows:

1.                  Term of Option. Subject to the maximum time limitations in
Sections 5(b) and 6(a) of the Plan, the term of the Option shall be the period
commencing on the Date of Grant and ending on the Expiration Date (as defined in
the Grant Notice), unless terminated earlier as provided herein or in the Plan.

2.                  Exercise Price. The Exercise Price of the Option granted
hereby shall be as provided in the Grant Notice.

3.                  Exercise of Option.

(a)       The Grant Notice sets forth the rate at which the Option Shares shall
become subject to purchase (“vest”) by Optionee.

(b)       In the event of a Change in Control of the Company, except as
otherwise may be provided in the Plan or Grant Notice, the vesting of the Option
shall not accelerate, and the Option shall terminate if not exercised (to the
extent then vested and exercisable) at or prior to such Change in Control.

(c)       Optionee shall exercise the Option, to the extent exercisable, in
whole or in part, by sending written notice to the Company on a Notice of
Exercise in the form attached to the Grant Notice of his or her intention to
purchase Option Shares hereunder, together with a check in the amount of the
full purchase price of the Option Shares to be purchased, or such other form of
payment as permitted by the Grant Notice. Except as otherwise consented to by
the Company, Optionee shall not exercise the Option at any one time with respect
to less than five percent (5%) of the total Option Shares set forth in the Grant
Notice unless Optionee exercises all of the Option then vested and exercisable.

(d)       If the Option is an Incentive Stock Option, by Optionee’s exercise of
the Option, Optionee agrees that he or she will notify the Company in writing
within fifteen (15) days after the date of any disposition of any of the shares
of the Common Stock issued upon exercise of the Option that occurs within two
(2) years after the date of the Date of Grant or within one (1) year after such
shares of Common Stock are transferred upon exercise of the Option.

(e)       Optionee agrees to complete and execute any additional documents which
the Company reasonably requests that Optionee complete in order to comply with
applicable federal, state and local securities laws, rules and regulations.

(f)        Subject to the Company’s compliance with all applicable laws, rules
and regulations relating to the issuance of such Option Shares and Optionee’s
compliance with all the terms and conditions of the Grant Notice, this Option
Agreement, and the Plan, the Company shall promptly deliver the Option Shares to
Optionee.

(g)       Except as otherwise provided herein or in the Plan, the Option may be
exercised during the lifetime of Optionee only by Optionee.

(h)       In the event that Optionee is an Employee eligible for overtime
compensation under the Fair Labor Standards Act of 1938, as amended (i.e., a
“Non-Exempt Employee”), Optionee may not exercise his or her Option until the
later of (i) the date that he or she shall have completed at least six (6)
months of service to the Company measured from the Date of Grant specified in
Optionee’s Grant Notice, or (ii) the date set forth in the Grant Notice for when
the Option is first exercisable.

4.                  Exercise Prior to Vesting (“Early Exercise”). If expressly
permitted by the Grant Notice and subject to the provisions of this Option
Agreement, Optionee may, at any time that is both (i) prior to a Termination of
Service; and (ii) prior to the Expiration Date, elect to exercise all or part of
the Option, including the nonvested portion of the Option; provided, however,
that:

(a)       a partial exercise of the Option shall be deemed to cover first any
vested Option Shares and then the earliest vesting installment(s) of unvested
Option Shares;

(b)       any Option Shares so purchased from installments which have not vested
as of the date of exercise shall be subject to a purchase option in favor of the
Company, pursuant to an Early Exercise Stock Purchase Agreement in form
satisfactory to the Company;

(c)       Optionee shall enter into the Early Exercise Stock Purchase Agreement
with a vesting schedule that will result in the same vesting as if no early
exercise had occurred; and

(d)       as provided in the Plan, if the Option is an Incentive Stock Option,
to the extent that the aggregate Fair Market Value (determined at the time of
grant) of Common Stock with respect to which the Option plus all other Incentive
Stock Options held by Optionee are exercisable for the first time during any
calendar year (under all plans of the Company and its Affiliates) exceeds One
Hundred Thousand Dollars ($100,000), the Options or portions thereof that exceed
such limit (according to the order in which they were granted) shall be treated
as Nonstatutory Stock Options.

5.                  Option Not Transferable. The Option granted hereunder shall
not be transferable in any manner other than as provided in Section 6(d) of the
Plan. More particularly (but without limiting the foregoing), the Option may not
be assigned, transferred (except as expressly provided in the Plan), pledged or
hypothecated in any way, shall not be assignable by operation of law and shall
not be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Option
contrary to the provisions hereof, or the levy of any execution, attachment or
similar process upon the Option, shall be null and void and without effect.

6.                  Termination of Option.

(a)       To the extent not previously exercised, the Option shall terminate on
the Expiration Date; provided, however, that except as otherwise provided in
this Section 6, the Option may not be exercised more than sixty (60) days after
the Termination of Service of Optionee for any reason (other than for Cause, as
defined below, or upon Optionee’s death or Disability). Within such sixty
(60)-day period, except as may otherwise be specifically provided in this Option
Agreement or any other agreement between Optionee and the Company which has been
approved by the Board, Optionee may exercise the Option only to the extent the
same was exercisable on the date of such termination and said right to exercise
shall terminate at the end of such period.

(b)       In the event of the Termination of Service of Optionee as a result of
Optionee’s Disability, the Option shall be exercisable for a period of six (6)
months from the date of such termination, but in no event later than the
Expiration Date and only to the extent that the Option was exercisable on the
date of such termination.

(c)       In the event of the Termination of Service of Optionee as a result of
Optionee’s death, the Option shall be exercisable by Optionee’s estate (or by
the person who acquires the right to exercise the Option by will or by the laws
of descent and distribution) for a period of twelve (12) months from the date of
such termination, but in no event later than the Expiration Date and only to the
extent that Optionee was entitled to exercise the Option on the date of death.

(d)       In the event of the Termination of Service of Optionee for Cause (as
defined below), unless otherwise determined by the Board, (A) the Option shall
expire as of the date of the first occurrence giving rise to such termination or
upon the Expiration Date, whichever is earlier; (B) Optionee shall have no
rights with respect to any unexercised portion of the Option; and (C) any Option
Shares issued in respect of the exercise of the Option on or after the date of
the first act and/or event constituting Cause shall have occurred shall be
deemed to have been issued in respect of an expired option, and shall thereupon
be deemed null and void ab initio, and Optionee shall have no claims to, or
rights in, any such Option Shares. “Cause” means with respect to Optionee, the
occurrence of any of the following events, as reasonably determined by the Board
in each case: (i) Optionee’s commission of any felony or any crime involving
fraud, dishonesty or moral turpitude under the laws of the United States or any
state thereof; (ii) Optionee’s commission, or attempted commission, of, or
participation in, a fraud or act of dishonesty against the Company or any
Affiliate, or any of their respective employees, officers or directors; (iii)
Optionee’s intentional, material violation of any contract or agreement between
the Optionee and the Company or any Affiliate or of any statutory duty owed to
the Company or any Affiliate; (iv) Optionee’s unauthorized use or disclosure of
the Company’s or an Affiliate’s material confidential information or trade
secrets; (v) Optionee’s gross misconduct in connection with Optionee’s service
to the Company or an Affiliate; or (vi) Optionee’s failure to promptly return
all documents and other tangible items belonging to the Company or its
Affiliates in the Participant’s possession or control, including all complete or
partial copies, recordings, abstracts, notes or reproductions of any kind made
from or about such documents or information contained therein, upon a
Termination of Service for any reason. “Cause” shall not require that a civil
judgment or criminal conviction have been entered against, or guilty plea shall
have been made by, Optionee regarding any of the matters referred to in clauses
(i) through (vi). Accordingly, the Board shall be entitled to determine “Cause”
based on the its good faith belief. If the Optionee is criminally charged with a
felony or similar offense, that shall be a sufficient, but not a necessary,
basis for such a belief. Unless otherwise specifically provided in the Grant
Notice, the foregoing definition of “Cause” shall apply for all purposes
relating to the Option, notwithstanding any employment or other agreement by and
between Optionee and the Company or any Affiliate thereof that defines a
termination on account of “Cause” (or a term having similar meaning).

(e)       Notwithstanding the foregoing, the Option is subject to earlier
termination upon a Change in Control, as provided in Section 3(b) above and in
Section 11 of the Plan, or upon the dissolution of the Company. If the Option
will terminate in connection with a Change in Control, the Company shall provide
written notice to Optionee of a proposed transaction constituting a Change in
Control, not less than ten (10) days prior to the anticipated effective date of
the proposed transaction.

(f)        Notwithstanding anything herein to the contrary, no portion of any
Option which is not exercisable by Optionee upon the Termination of Service of
such Optionee shall thereafter become exercisable, regardless of the reason for
such termination, except as may otherwise be specifically provided in this
Option Agreement or any other agreement between Optionee and the Company which
has been approved by the Board.

7.                  No Right to Continued Service. The Option does not confer
upon Optionee any right to continue as an Employee or Director of, or Consultant
to, the Company or an Affiliate, nor does it limit in any way the right of the
Company or an Affiliate to terminate Optionee’s employment or other relationship
with the Company or an Affiliate, at any time, with or without Cause.

8.                  Notice of Tax Election. If Optionee makes any tax election
relating to the treatment of the Option Shares under the Internal Revenue Code
of 1986, as amended, Optionee shall promptly notify the Company of such
election.

9.                  Acknowledgments of Optionee. Optionee acknowledges and
agrees that:

(a)       Although the Company has made a good faith attempt to qualify the
Option as an incentive stock option within the meaning of Sections 421, 422 and
424 of the Code (if the Grant Notice provides that the Option is an Incentive
Stock Option), the Company does not warrant that the Option granted herein
constitutes an “incentive stock option” within the meaning of such sections, or
that the transfer of Option Shares will be treated for federal income tax
purposes as specified in Section 421 of the Code.

(b)       Optionee shall notify the Company in writing within fifteen (15) days
of each disposition (including a sale, exchange, gift or a transfer of legal
title) of the Option Shares made within two years after the issuance of such
Option Shares.

(c)       If the Grant Notice provides that the Option is an Incentive Stock
Option, Optionee understands that if, among other things, he or she disposes of
any Option Shares granted within two years of the granting of the Option to him
or her or within one year of the issuance of such shares to him or her, then
such Option Shares will not qualify for the beneficial treatment which Optionee
might otherwise receive under Sections 421 and 422 of the Code.

(d)       Optionee and his or her transferees shall have no rights as a
shareholder with respect to any Option Shares until the date of the issuance of
a stock certificate evidencing such Option Shares. No adjustment shall be made
for dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions or other rights for which the record date is prior to
the date such stock certificate is issued, except as provided in Section 10 of
the Plan.

(e)       Certificates representing Option Shares acquired pursuant to the
exercise of Incentive Stock Options shall be imprinted with the following
legend:

THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“ISO”). IN ORDER
TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE SHARES SHOULD NOT
BE TRANSFERRED PRIOR TO THE LATER OF (A) TWO YEARS AFTER THE DATE OF GRANT OF
SUCH ISO, OR (B) ONE YEAR AFTER THE DATE OF EXERCISE OF SUCH ISO. SHOULD THE
REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE SHARES PRIOR TO SUCH DATE AND
FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR THE SHARES SHALL NOTIFY THE
CORPORATION IMMEDIATELY. THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED HOLDER'S NAME (AND NOT IN THE
NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL TRANSFERRED AS DESCRIBED ABOVE.

10.              Withholding Obligations. Whenever Option Shares are to be
issued under the Option Agreement, the Company shall have the right to require
Optionee to remit to the Company an amount sufficient to satisfy federal, state
and local withholding tax requirements prior to issuance and/or delivery of any
certificate or certificates for such Option Shares.

11.              No Obligation to Notify. The Company shall have no duty or
obligation to Optionee to advise Optionee as to the time or manner of exercising
the Option. Furthermore, except as specifically set forth herein or in the Plan,
the Company shall have no duty or obligation to warn or otherwise advise
Optionee of a pending termination or expiration of the Option or a possible
period in which the Option may not be exercised. The Company has no duty or
obligation to minimize the tax consequences of the Option granted to Optionee.

12.              Miscellaneous.

(a)       This Option Agreement shall bind and inure to the benefit of the
parties’ heirs, legal representatives, successors and permitted assigns.

(b)       This Option Agreement, the Grant Notice and the Plan, constitute the
entire agreement between the parties pertaining to the subject matter contained
herein and they supersede all prior and contemporaneous agreements,
representations and understandings of the parties. No supplement, modification
or amendment of this Option Agreement shall be binding unless executed in
writing by all of the parties. No waiver of any of the provisions of this Option
Agreement shall be deemed or shall constitute a waiver of any other provisions,
whether or not similar, nor shall any waiver constitute a continuing waiver. No
waiver shall be binding unless executed in writing by the party making the
waiver. In the event there exists any conflict or discrepancy between any of the
terms in the Plan and this Option Agreement, the terms of the Plan shall be
controlling. A copy of the Plan has been delivered to Optionee and also may be
inspected by Optionee at the principal office of the Company.

(c)       Should any portion of the Plan, the Grant Notice or this Option
Agreement be declared invalid and unenforceable, then such portion shall be
deemed to be severable from this Option Agreement and shall not affect the
remainder hereof.

(d)       All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified; (ii) three (3) days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or (iii) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the Company at its principal executive office, and to Optionee at the address
set forth in the Company’s records, or at such other address as the Company or
Optionee may designate by ten (10) days advance written notice to the other
party hereto.

(e)       This Option Agreement shall be construed according to the laws of the
State of Delaware.

